United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL DISASTER MEDICAL
SERVICES, Bethesda, MD, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1994
Issued: June 26, 2015

Case Submitted on the Record

ORDER GRANTING PETITION FOR RECONSIDERATION
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On January 21, 2015 the Board issued a decision and order in the above-entitled case. By
that decision, the Board affirmed the Office of Workers’ Compensation Programs’ (OWCP)
August 21, 2014 decision, finding that it properly declined to reopen appellant’s claim for review
of the merits.
Counsel filed a petition for reconsideration on February 16, 2015 and requested that the
Board correct a typographical error in the first paragraph of the decision. He noted that the
Board had listed the date of the last merit Board decision as April 24, 2013 rather than
April 24, 2014.
The Clerk of the Board served the Director of OWCP with a copy of appellant’s petition
for reconsideration on March 20, 2015. On March 20, 2015 the Director filed an answer stating
that he had no comment and requesting that the Board rule justly on the petition.
The Clerk of the Board served counsel with a copy of the Director’s answer to his
petition for reconsideration on March 20, 2015. Counsel did not respond within the time
allotted.

The Board has duly considered the matter and notes that the standard for granting a
petition for reconsideration is that the Board’s decision contains an error of fact or law
warranting further consideration.1 In the petition for reconsideration, counsel has submitted
evidence of an error of fact in the January 21, 2015 decision in that the Board misstated the date
of its last merit decision as April 24, 2013 in the jurisdictional paragraph. The Board found and
referred to April 24, 2014, as the date of the last merit decision in the remainder of the decision.
Consequently, appellant’s petition for reconsideration should be granted and the decision
and order docketed as No. 14-1994 should be reissued with a corrected date of April 24, 2014 as
the date of the last merit Board decision in the jurisdictional paragraph.
IT IS HEREBY ORDERED THAT appellant’s petition for reconsideration is granted.
Issued: June 26, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

1

Virginia Faye Gabbert (Byron Lowell Gabbert), 21 ECAB 149 (1969).

2

